Citation Nr: 0701040	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for left ear hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.  This matter is before the 
Board of Veterans' Appeal (Board) on appeal from a January 
2004 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2006 a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.  

In October 2006, the Board received a statement from the 
veteran requesting service connection for tinnitus.  That 
matter is referred to the RO.


FINDING OF FACT

The veteran's left ear hearing loss disability was first 
manifested in service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA in the matter.

II.  Factual Background

The veteran's enlistment audiometry showed that puretone 
thresholds, in decibels, were (ASA values have been converted 
to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
/
10
LEFT
15
5
5
/
10

On service separation examination audiometry (specifically 
identified as in ASA values), puretone thresholds were (with 
ASA values converted to ISO values) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
55
45
LEFT
10
5
0
40
40

It was noted that the veteran had high frequency hearing loss 
in both ears, and that the decrease in hearing acuity was 
noted on repeat examinations.

A November 2002 private audiogram (not converted to numerical 
values) notes in summary that the veteran's has bilateral 
hearing loss, major sensorineural, and classic for noise 
exposure.

On October 2003 VA audiological evaluation, the veteran 
asserted he had the onset of bilateral hearing loss as a 
result of weapons firing noise exposure in the military.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
70
80
LEFT
5
5
40
70
70
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was moderate bilateral sensorineural hearing loss.

At the September 2006 hearing, the veteran testified that he 
was an ammunition storage specialist in service, and was 
constantly exposed to explosions and loud noises from 
artillery guns.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Notably, the RO has granted service connection for right ear 
hearing loss, noting that a right ear hearing loss disability 
was found on service separation audiometry.  It is not in 
dispute that the veteran now has a left ear hearing loss 
disability by VA standards.  A left ear hearing loss 
disability was not found on service entrance audiometry.  
Significantly, service separation examination audiometry was 
specifically stated to be in ASA standards.  When the 
numerical values on service separation audiometry are 
converted to ISO standards, they show that the veteran had 
left ear puretone thresholds of 40 decibels at both the 3000 
and 4000 hertz frequencies.  Such findings reflect a left ear 
hearing loss disability under 38 C.F.R. § 3.385.  The 
examiner also indicated that the veteran had high frequency 
hearing decrease in both ears.  

One way to establish service connection is by showing that a 
chronic disease was first manifested in service (and is still 
shown).  See 38 C.F.R. § 3.303.  There is nothing in the 
record to suggest that the veteran's left ear hearing loss 
disability noted on service separation was other than 
chronic.  Consequently, the criteria for establishing service 
connection are met for the left ear hearing loss disability.  


ORDER

Service connection for left ear hearing loss disability is 
granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


